Citation Nr: 0617488	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-24 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease with myocardial infarction and 
coronary bypass graft, to include as a result of Agent Orange 
exposure and as secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  The veteran served in the Republic of Vietnam from 
March 1968 to May 1969 and was awarded the Vietnam Service 
Medal, Republic of Vietnam Campaign Medal, National Defense 
Service Medal, and Army Commendation Medal with 1st OLC.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In April 2006, the veteran's representative requested service 
connection for hypertension and coronary artery disease with 
myocardial infarction and coronary bypass graft, as secondary 
to service-connected post traumatic stress disorder.  This 
claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Hypertension and coronary artery disease with myocardial 
infarction and coronary bypass graft did not have their onset 
during active service or within one year after separation 
from service, or result from disease or injury in service.

2.  Hypertension and coronary artery disease with myocardial 
infarction and coronary bypass graft were not caused or 
aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hypertension and coronary artery disease with myocardial 
infarction and coronary bypass graft have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in November 2002.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Additionally, any defect in notice is cured as to the notice 
of the evidence needed to substantiate the claim by actual 
knowledge on the part of veteran, who is represented, as the 
criteria for service connection on a direct and secondary 
basis were argued.  With the demonstration of actual 
knowledge of the evidence needed to substantiate the claim 
and as the veteran has had the opportunity to participate 
effectively in the processing of his claim, that is, the 
opportunity to submit evidence 



or argument on the claim, which he did, the purpose of the 
VCAA notice was not frustrated and the veteran was not 
prejudiced by the defect in the VCAA notice, pertaining to 
the type of evidence needed to substantiate the claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in February 2004.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2005).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, and for the 
following reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for hypertension and coronary artery 
disease with myocardial infarction and coronary bypass graft.

The veteran's service medical records are negative for any 
complaints, treatment or findings of hypertension or any 
cardiac conditions.  The May 1969 separation examination 
listed the veteran's physical condition, including the heart, 
as normal.  His blood pressure (BP) at that time was 140/80.  
Furthermore, the veteran denied having pain or pressure in 
his chest on his report of medical history.

Post-service treatment records show that in June 2001, the 
veteran began receiving VA treatment.  The veteran reported 
that he was told that he had hypertension in 1998, but did 
not follow-up.  At that time, his BP was 210/112, he 
otherwise had a normal heart exam with a regular rate and 
rhythm without murmur.  He was diagnosed as having 
uncontrolled hypertension and an atypical chest pain, 
probably angina.  Between June 2001 and February 2002, the 
veteran's BP was between 160/96 and 228/129 and was 
characterized as poorly controlled.  In January 2002, the 
veteran underwent a stress test which showed a small, mild 
minimally reversible defect in the anteroseptal wall 
indicating potential myocardium at risk.

Private medical records from Baylor Health Care show that in 
September 2002, the veteran was admitted for an acute 
myocardial infarction.  He underwent a coronary angiography, 
left heart catheterization, and left ventricular angiography.  
He was discharged with a diagnosis of coronary artery 
disease, unstable angina, and hypertension.  

Subsequent VA treatment records show that in November 2002, 
the veteran's BP was 131/74, however it rose again in January 
2003 to 168/84.  VA records until January 2005 show that the 
veteran continued to have poorly controlled hypertension and 
some chest pain, although his angina was reportedly stable.  

In February 2004, the veteran was afforded a VA examination.  
The claims folder was reviewed.  At that time, his BP was 
150/90.  The VA examiner stated that the veteran was able to 
work from separation until September 2002 with angina from 
time to time beginning in 1999.  The examiner stated that the 
veteran developed coronary artery disease about one or two 
years before the examination and it was not related to 
service.  He stated that the veteran's coronary artery 
disease was secondary to his hypertension, dyslipidemia, and 
constitutional factors, and not secondary to diabetes.  He 
also stated there was inadequate documentation for a 
diagnosis of diabetes and that hypertension, which preceded 
diabetes even as a suspicion, was not secondary to diabetes 
mellitus.

There is no competent medical evidence of record showing that 
the veteran's hypertension and cardiac conditions had their 
onset during active service or within one year of his 
separation from active service, or are related to any in-
service disease or injury or to service-connected diabetes 
mellitus.  In fact, the VA examiner provided a definitive 
opinion that the veteran's current disabilities were not 
related to active service or to diabetes mellitus.  The 
opinion was based upon review of the claims file and a 
physical examination, and is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The veteran's claim seeking service connection for 
hypertension and cardiac conditions is based on a theory of 
entitlement that such disease is due to his exposure to Agent 
Orange during his service in the Republic of Vietnam.  
Although the veteran served in Vietnam, his current 
hypertension and cardiac conditions are not listed under 
38 C.F.R. § 3.309(e) as diseases for which the presumption is 
applicable.  Also, there is no competent medical evidence of 
record showing that exposure to Agent Orange caused the 
veteran's hypertension and cardiac conditions.

Additionally, the evidence does not show that the veteran was 
diagnosed with hypertension and cardiac conditions within one 
year following his separation from service.  This disability 
was not diagnosed until June 2001.  As such, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
hypertension and cardiac conditions to service or to service-
connected diabetes mellitus, and the medical evidence of 
record does not otherwise demonstrate that it is related to 
service or to diabetes mellitus.  The veteran's, his wife's, 
and his representative's lay statements are not competent 
evidence in this regard.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for hypertension and coronary artery disease with 
myocardial infarction and coronary bypass graft, to include 
as a result of Agent Orange exposure and as secondary to 
service-connected diabetes mellitus.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).


ORDER

Service connection for hypertension and coronary artery 
disease with myocardial infarction and coronary bypass graft, 
to include as a result of Agent Orange exposure and as 
secondary to service-connected diabetes mellitus, is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


